Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-20, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, generating a missing neighbor threshold lowering function for each of the pel forming elements based on the uniformity compensated halftone designs and the missing neighbor corrected halftone design, and computing an average of the missing neighbor threshold lowering functions to generate an average missing neighbor threshold lowering function. 
Note the discussion below of the “X” patent documents in the International Search Report & Written Opinion, and in the extended European Search Report.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment below corrects a typographical error effecting clearly intended claim dependency.  
The claims have been amended as follows: 
In claim 12, on line 1, change “claim 12” to ---claim 11---.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 31 August 2022 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below. 
Applicant has not provided an explanation of relevance of the documents cited in the IDS. However, the relevance of the documents can be found in the International Search Report & Written Opinion, and in the extended European Search Report, both filed in the IDS, and which have been fully considered by the Examiner.  
Regarding cited “X” patent document US 20200247137 A1, correction is made to the threshold value group acquired based on the non-ejectable nozzle position so that the threshold value corresponding to the pixel column adjacent to the non-ejectable nozzle position in the acquired threshold value group becomes relatively lower than the threshold value corresponding to the pixel column at the non-ejectable nozzle position. But there is no teaching or suggestion to generate uniformity compensated halftone designs (or the threshold value groups) nor to generate a missing neighbor threshold lowering function (or the threshold value group with a position having a relatively lower threshold value) for each or for any of the pel forming elements (nozzles) based on the generated uniformity compensated halftone designs. And there is no teaching or suggestion to compute an average of the missing neighbor threshold lowering functions to generate an average missing neighbor threshold lowering function.
Regarding cited “X” patent document US 20100207983 A1, there is no teaching or suggestion anywhere in the document about generating uniformity compensated halftone designs (or the like) or a missing neighbor threshold lowering function (or the like).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467. The examiner can normally be reached 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammed Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
/Scott A Rogers/
Primary Examiner, Art Unit 2672
04 September 2022